Citation Nr: 1509111	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a skin disorder, to include folliculitis, with acne.

2.  Entitlement to a compensable evaluation for residual scarring and post surgical scarring as a result of cyst removal, associated with service-connected folliculitis, with acne.


REPRESENTATION

The Veteran is represented by:  Jared Levinson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to July 1965, from October 1967 to May 1969, from August 1969 to September 1973, and from January 1974 to May 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

In a September 1990 rating decision, service connection was granted for folliculitis, with acne, and a 10 percent disability rating was assigned, effective June 1, 1989.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  In May 2010, the Veteran filed a claim of entitlement to a rating in excess of 10 percent for his service-connected skin disorder, as well as a claim of entitlement to service connection for scars resulting from surgical procedures to remove various skin lesions.  In a rating decision dated in July 2012, service connection was granted for a right posterior ear crease scar and a noncompensable evaluation was assigned, effective May 2010.  Thereafter, in a supplemental statement of the case dated in March 2014, the RO recharacterized the issue on appeal as entitlement to an evaluation in excess of 10 percent for folliculitis, to include residual scarring and post surgical scarring as a result of cyst removal.  At his hearing before the Board in May 2014, the Veteran and his representative provided testimony on the issues as characterized on the title page of the Remand.

The Veteran contends that the VA examinations were inadequate because the examiners failed to consider the chronic nature of his skin disorder and did not address the evidence indicating that the Veteran had chloracne or some other chronic skin disorder due to exposure to Agent Orange during service.


The Veteran asserts that he first developed large welts all over his body after exposure to Agent Orange in Vietnam.  Service treatment records indicate that on numerous occasions, the Veteran was treated for rashes, lesions, papules, and pustules, primarily on his arms, back, and chest.  Service treatment records contained diagnoses of folliculitis and acne and a differential diagnosis of pityriasis lichenoides chloracne.  

A biopsy taken from the Veteran's upper back in July 1985 revealed mild lymphohistiocytic infiltrate in the upper dermis at the dermal-epidermal interface.  The pathology report showed hyperkeratosis, with one focus of mild epidermal degeneration.  The record indicated that "[t]he differential diagnosis in this case might include an early pityriasis lichenoides.  At this point the histology does not resemble acne, an arthropod bite, or dermatitis herpetiformis."   

An October 1987 service treatment record indicated that the Veteran's skin disorder was resistant to treatment with tetracycline, and the assessment was chronic, stubborn, persistent, extensive acne.

A May 1989 service treatment record indicated that the Veteran had a long history of acneiform eruption for many years, particularly on the trunk, neck, arms, and with involvement of the face.  According to the record, the most prevalent diagnosis was acne, and the July 1985 biopsy suggested pityriasis lichenoides chloracne.  The Veteran saw some improvement during a 20-week treatment with Accutane; however, the skin disorder reoccurred after the Veteran stopped taking the drug.  

The record indicated that "clinical course eliminates acne as [a] diagnosis," and the Veteran's symptoms were "[m]ost suggestive of a popular variant of [pityriasis lichenoides chloracne]."Post-service treatment records show continued treatment for a skin disorder and multiple surgical procedures to remove various cysts and legions, which resulted in scarring.  
A January 1993 letter from the Veteran's private dermatologist indicated that since the Veteran's exposure to Agent Orange in Vietnam, he "has had numerous problems most notably a comedonal and pustular eruption over the trunk and proximal extremities certainly consistent with clinical chloracne."  

In October 1999, the Veteran had an anal lesion removed.  The pathology report indicated that it was an acrochordon.  

In February 2004, the Veteran had a lesion removed from his right mandible.  The pathology report revealed a benign keratosis and focal foreign body reaction to a ruptured follicle.  

In October 2004, a mass was biopsied from the Veteran's neck.  The pathology report revealed a dermal fibrovascular nodule with no evidence of a cyst.  The report further indicated that it could represent a site of prior localized trauma.

In October 2004, a mass was biopsied from the left alar crease.  The pathology report revealed an intradermal nevus.

In September 2007, the Veteran told his primary care physician that the topical creams he was using to treat his skin disorder were not working, and he asked if he could try Valtrex for the skin lesions on his abdomen.  The assessment was "skin lesions of uncertain etiology."  The physician prescribed Acyclovir, an oral antiviral medication, which treatment records show was prescribed to the Veteran through November 2012.

In March 2009, the Veteran sought treatment for a red, painful lesion on his hip.  The assessment was an infected sebaceous cyst, for which he was prescribed Keflex, an oral antibiotic.  

In April 2009, the Veteran complained of a cyst on his buttock.  A physical examination revealed an erythematous cystic structure on the left medial gluteal region.  The assessment was an infected sebaceous cyst, for which the Veteran was prescribed Levaquin, an oral antibiotic.

In August 2009, the Veteran complained of a lump on his mid to upper back, which continued to grow larger over the past six months.  The mass was excised, and the pathology report revealed mature adipose tissue, consistent with lipoma.  

During a November 2009 follow-up appointment, the Veteran was prescribed Doxycycline, an oral antibiotic.  

In March 2010, the Veteran indicated that Doxycycline did not work for the cysts on his body and stated that "nothing seems to help."  The Veteran also reported persistent itching, rashes, and a lesion under his left armpit.  He stated that he tried many antibacterial medications without any relief.  The assessment was a history of chronic cysts, a mass in the left axilla, and possible allergies.  The physician prescribed Levaquin, an oral antibiotic.

In April 2010, the Veteran reported a cystic structure in the left axilla.  He indicated that he experienced recurrent infections in both axilla and occasionally in the groin area ever since serving in Vietnam.  Two specimens were taken from the Veteran's left and right axillary skin, and the pathology report revealed chronic inflammation and fibrosis, superficial, focal, and ectasia of apocrine gland ducts.

In April 2010, a skin lesion was biopsied from the Veteran's chest.  The pathology report revealed seborrheic keratosis, acanthotic, irritate, with moderate to marked superficial chronic inflammation and mild fibrosis.

In November 2010, the Veteran underwent a VA dermatology examination to evaluate the severity of his service-connected skin disorder and secondary scarring.  The November 2010 VA examination report showed a diagnosis of hidradenitis suppurativam affecting the Veteran's axillae, gluteal fold, and inguinal regions, and residual scarring under both arms from a recent surgical procedure.  A physical examination revealed active lesions in the gluteal fold, left buttock, and right inguinal fold, affecting six percent of the entire body.  The examiner indicated that this disorder developed after the Veteran's retirement from active duty and opined that it was unrelated to the Veteran's service-connected skin disorders of folliculitis and acne.  In support of this opinion, the examiner provided the following rationale: 

The [V]eteran is service connected for folliculitis with acne. . . . The [V]eteran recently underwent surgery for removal of skin of the axillae which was affected with hidradenitis suppurativa. . . .  Review of the [claims file] shows no evidence that the [V]eteran suffered with this condition while he was on active duty.  Folliculitis is a skin condition characterized by infection of the hair follicles.  Hidradenitis is a skin condition characterized by inflammation and infection of the apocrine or sweat glands.  The surgery that the [V]eteran recently had performed on his axillae was for hidradenitis and has no connection with his service connected folliculitis with acne.

In October 2011, the RO requested another examination and opinion to reconcile conflicting medical evidence of record.  Specifically, the RO asked the examiner to review the Veteran's service treatment records, including a July 1985 pathology report showing a differential diagnosis of pityriasis lichenoides, and determine what chronic dermatological disorders the Veteran developed during service.  The examiner was also asked to review all post-service treatment records, including multiple pathology reports, and state whether any of the Veteran's post-service surgical procedures were related to any dermatological disorder that began during service.  

The October 2011 examination report indicated that the Veteran reported directly handling Agent Orange defoliant in Vietnam and subsequently developing large welts that oozed brownish or clear fluids all over his body.  The examiner noted that the Veteran had diagnoses of folliculitis and acne from service and a diagnosis of hidradenitis suppurativa from 2010.  A physical examination revealed four active inflamed, tender, elevated, erythematous lesions measuring approximately two centimeters in diameter in the left groin and left inner thigh, which affected less than five percent of the Veteran's body and none of the exposed areas.  The examiner indicated that they were consistent with a diagnosis of hidradenitis suppurativa and unrelated to the Veteran's service-connected folliculitis, with acne.  With regard to the in-service diagnoses, the examiner provided the following opinion:

It is my opinion that the current diagnosis of folliculitis with acne is an accurate diagnosis to describe [the Veteran's] in-service dermatological treatment.  These diagnoses can be separated into different diagnoses, however, acne is a type of folliculitis (a non-infectious form of folliculitis), hence they are closely related.  It is likely he had both conditions in service as he was diagnosed with both conditions.  It is my opinion that there are no other dermatological conditions related to service[.]  [T]he pathology note from July 1985 did not specifically give a diagnosis, it was mentioned that the differential could include early pityriasis lichenoides but this was not a definitive diagnosis.

Upon physical examination, the examiner identified the following scars:

[The] Veteran showed scars in the axillas which were from biopsies that showed ectasia of apocrine sweat glands[.]  [T]his is not related to the service connected conditions of acne and/or folliculitis.  He also showed a scar on the right chest which was form seborrheic keratosis[.]  [This is] also not related to service[.]  [T]here was also a scar on the back from a lipoma excision that [the Veteran] states is painful[,] which is also not related to his service connected conditions[.]  [H]e also pointed [to] a small scar on the scrotum which is likely from hidradenitis suppurativa due to its location[.]  [T]his is also not related to his service connected conditions.

. . . . 

[The] veteran has [a] small scar behind [the] posterior right ear crease from follicular cyst (folliculitis), [which was] removed in 1994. . . . [The] Veteran has other scars on [his] head and neck that he pointed out[;] however[,] these are not due to his service connected conditions of folliculitis and acne (acne is a noninfectious form of folliculitis).  His small left nose scar is from a nevus (mole), his left neck biopsy showed a dermal fibrovascular nodule, [and] his right neck/jaw was from a lichen simplex chronicus.  

. . . .

It is my opinion that there are two post-service medical records that are related to his in-service dermatological conditions of folliculitis and acne.  First, the evidence . . . of a punch biopsy done of the left scapula in 2005 which showed "chronic and acute folliculitis and perifolliculitis."  There is no visible, discrete scar that I found in the left scapula[,] therefore this scar was not addressed on the scars [Disability Benefits Questionnaire].  His second record . . . which shows a right posterior ear crease biopsy with a diagnosis of follicular cyst[,] is also related to his in service condition of folliculitis and leaves a visible scar which was addressed on the scars [Disability Benefits Questionnaire].

After the Veteran indicated that his skin disorder worsened, he was provided another VA examination in February 2014.  The examination report showed diagnoses of folliculitis and chloracne from service and a diagnosis of hidradenitis suppurativa, which was provided in 2010.  With regard to the diagnosis of acne/chloracne, the examiner indicated that the Veteran had deep acne, characterized by deep inflamed nodules and pus-filled cysts.  The examiner also noted the Veteran's visible skin disorders affected less than five percent of the total body and less than five percent of the exposed areas, but did not attribute this estimate to any particular diagnosis.  

As noted above, the Veteran asserts that the VA examinations were inadequate because the examiners failed to consider the chronic nature of the Veteran's skin disorder and did not address the evidence indicating that the Veteran had chloracne or some other chronic skin disorder due to exposure to Agent Orange during service.

The October 2011 VA examiner was instructed to review all of the evidence of record, including the in-service differential diagnosis of pityriasis lichenoides chloracne, and determine what chronic dermatological disorders the Veteran actually developed during service.  The examiner was also asked to opine on whether a different diagnosis or multiple diagnoses would better describe the Veteran's in-service dermatological treatment and to provide a rationale to support that opinion.  The October 2011 examiner stated that the current diagnoses of acne and folliculitis were accurate because the Veteran's service treatment records show diagnoses of acne and folliculitis during service.  The examiner also ruled out the July 1985 differential diagnosis of pityriasis lichenoides because it was "not a definitive diagnosis."  The October 2011 examiner merely restated the information in the Veteran's service treatment records without independently evaluating the nature of the Veteran's symptoms during service, to include the chronicity of these symptoms post service and post service diagnoses.  The examiner did not explain why the evidence supported a finding that the in-service diagnoses of acne and folliculitis were accurate and that the Veteran had no other dermatological disorders during service.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that a remand is necessary in order to obtain an opinion that contains an adequate rationale to support the examiner's opinion.  

The evidence of record also shows that during the 12 months preceding the Veteran's claim and/or throughout the pendency of this appeal, the Veteran was prescribed Doxycycline and Levaquin, oral antibiotics, and Acyclovoir, an oral antiviral, to treat his skin disorders.  The rating criteria allows for a ratings based on systemic therapy such as corticosteroids or immunosuppressive drugs.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  As oral antibiotics and antivirals travel through the bloodstream, they would appear to quality as systemic therapy.  See Dorland's Illustrated Medical Dictionary, 1865 (32nd ed. 2012) (defining "systemic" as pertaining to or affecting the body as a whole).  Although the rating criteria mention corticosteroids or other immunosuppressive drugs as examples of systemic therapy, there is nothing in the rating criteria to suggest that it is an exhaustive list or that systemic antibiotic or antiviral therapy is insufficient to warrant a rating under Diagnostic Code 7806.  See, e.g., Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (holding that with respect to the criteria for rating mental disorders, "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Thus, if such drugs were prescribed to treat a service-connected skin disorder, that information is potentially relevant to the Veteran's claim for an increased rating.  Consequently, a remand is necessary in order to obtain a medical opinion regarding whether any of these medications were prescribed to treat a skin disorder which is related to the Veteran's service.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded another VA dermatological examination.  All pertinent symptomology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  All pertinent symptomatology and findings must be reported in detail, including the size of all scars and whether they are painful or unstable.  The examiner must review all pertinent records associated with the claims file and all electronic records, including, but not limited to, the Veteran's service treatment records, post-service treatment records and pathology reports, lay statements of record, and the January 1993 letter from the Veteran's private dermatologist.  After reviewing the evidence of record, the examiner must:

a.  Provide an opinion as to whether any previously or currently diagnosed skin disorder was incurred in or due to the Veteran's active duty, to include as due to exposure to Agent Orange; or whether any previously or currently diagnosed skin disorder was aggravated by a service-connected disability, to include the Veteran's service connected folliculitis and acne.

In doing so, the examiner must specifically consider and discuss:  (1) the Veteran's history of exposure to Agent Orange; (2) the nature of the Veteran's symptoms during and after service; (3) the diagnoses of all skin disorders in service; (4) the July 1985 pathology report indicating that "the histology does not resemble acne" and containing a differential diagnosis of pityriasis lichenoides; (5) the May 1989 service treatment record indicating that the July 1985 biopsy and symptoms suggested chloracne; and (6) all post-service pathology reports and clinical findings. 

If chloracne is not diagnosed, the examiner must, to the extent possible, reconcile that conclusion with the  May 1989 service treatment record, the January 1993 opinion of the Veteran's private dermatologist, and the February 2014 VA examination report showing a diagnosis of chloracne.  

b.  Provide an opinion as to whether any scars on the Veteran's body are due to or aggravated by any skin disorder that is related to the Veteran's active duty or due to or aggravated by a service-connected disability.

c.  Provide an opinion as to whether any of the antibiotics, antivirals, or other systemic therapies referenced in the Veteran's treatment records, including , but not limited to, Doxycycline, Levaquin, and Acyclovoir, were prescribed to treat a skin disorder which is related to the Veteran's active duty or a to service-connected disability. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the above-captioned claims must be adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

